Exhibit 10.3 EXCLUSIVE LICENSE AGREEMENT For Licensing Patent Rights THIS AGREEMENT is made and entered into this of November, 2007, by and between the Regents Of The University Of Colorado, a body corporate, having its principal office at 1800 Grant Street, 8th Floor, Denver, CO 80203 (hereinafter “University”) and V-Clip Pharmaceuticals, Inc.(“V-Clip”), a California corporation having its principal office at 1321 Mountain View Circle, Azusa, California 91702, and Viral Genetics, Inc, a Delaware corporation having its principal office at 1321 Mountain View Circle, Azusa, California 91702 (“Viral Genetics”). WITNESSETH WHEREAS, University is the owner of certain Patent Rights (as later defined herein) developed by inventor Dr. Karen Newell (“Dr. Newell”), et al., and has the right to grant licenses under said Patent Rights, and; WHEREAS, V-Clip and Viral Geneticsare interested in licensing and further developing the Patent Rights for commercial applications, and; WHEREAS, University desires to have the Patent Rights developed and commercialized to benefit the public and is willing to grant a license hereunder; NOW, THEREFORE, in consideration of the premises and the mutual covenants contained herein, the parties hereto agree as follows: ARTICLE 1 DEFINITIONS 1.01“Licensee” shall mean V-Clip, but in the event of, and upon, merger of V-Clip entirely into Viral Genetics, Inc., then licensee shall mean Viral Genetics, Inc. 1.02“Affiliate(s)” shall mean every corporation, or entity, which, directly or indirectly, or through one or more intermediaries, controls, is controlled by, or is under common control with Licensee.For the purposes of this definition, the term “control” means (a) beneficial ownership of at least fifty percent (50%) of the voting securities of a business organization with voting securities, or (b) a fifty percent (50%) or greater interest in the net assets or profits of a partnership or business organization without voting securities. 1.03“Effective Date” shall mean the date of the last signature on this Agreement. 1.04“Fields of Use” shall mean the fields of use identified in Appendix B. 1.05“Know-How” shall mean, and be limited to: (a) University's proprietary information that has been created, developed, or fixed in any tangible medium of expression prior to or as of the Effective Date and which is directly related to the use of, or desirable for the practice of, the licensed Patent Rights; and (b) University's proprietary information that is directly related to the use of, or desirable for the practice of, the licensed Patent Rights developed by Dr. Newell after the Effective Date while Dr. Newell remains an employee of University and is an active participant in Licensee as an employee, board member or consultant. Page 1 of 21 1.06 “Licensed Process(es)” shall mean any process, art, or method that is covered in whole or in part by an issued, unexpired claim or a pending claim contained in the Patent Rights. 1.07 “Licensed Product(s)” shall mean any: (a)product or part thereof that is covered in whole or in part by an issued, unexpired claim or a pending claim contained in the Patent Rights in the country in which any such product or part thereof is made, used or sold; and (b)product, apparatus, or part thereof that is manufactured by using a process covered in whole or in part by an issued, unexpired claim or a pending claim contained in the Patent Rights in the country in which any Licensed Processes is used. 1.08“Net Sales” shall mean the total gross receipts for sales of Licensed Products or practice of Licensed Processes by or on behalf of Licensee or its Affiliates, and from leasing, renting, or otherwise making Licensed Products available to others without sale or other dispositions, whether invoiced or not, less returns and allowances, packing costs, insurance costs, freight out, taxes or excise duties imposed on the transaction (if separately invoiced and paid), and wholesaler and cash discounts in amounts customary in the trade to the extent actually granted.No deductions shall be made for commissions, or for the costs of collections.Net Sales shall also include the fair market value of any non-cash consideration received by Licensee or its Affiliates for the sale, lease, or transfer of Licensed Products or Licensed Processes. 1.09“Patent Rights” shall mean all of the following University intellectual property: (a)the United States and foreign patents and/or patent applications,provisional patent applications, and invention disclosures listed in Appendix A; (b)United States and foreign patents issued from the applications listed in Appendix A and from divisionals and continuations of these applications; (c)claims of U.S. and foreign continuation-in-part applications, and of the resulting patents, that are directed to subject matter specifically described in the U.S. and foreign applications listed in Appendix A; (d)claims of all foreign patent applications, and of the resulting patents, that are directed to subject matter specifically described in the United States patents and/or patent applications described in (a), (b) or (c) above; and (e)any reissues of United States patents described in (a), (b) or (c) above. 1.10 “Territory” shall be as stated in Appendix B. Page 2 of 21 ARTICLE 2GRANT OF RIGHTS AND ACCEPTANCE 2.01University hereby grants and Licensee accepts, during the term and subject to the terms and conditions of this Agreement, and further subject to University's right to do so without incurring liability to third parties, (a)an exclusive license to use the Know-How in the Territory and in the Field of Use; and (b)an exclusive license of University’s Patent Rights in the Territory to make , use, sell, offer to sell, and import any Licensed Product(s) in the Field of Use and to practice any Licensed Process(es) in the Field of Use. 2.02This Agreement confers no license or rights by implication, estoppel, or otherwise under any patent applications or patents of University other than licensed Patent Rights. 2.03This Agreement shall be subject to the mandatory public laws in any country where this Agreement will produce an effect. ARTICLE 3FUTURE IMPROVEMENTS AND ADDITIONS 3.01Improvements.Provided that Dr. Newell is at the time obligated to assign intellectual property to University and is involved as an employee, board member, or consultant to Licensee, and in the event that Dr. Newell, or anybody working in a laboratory under the supervision or direction of Dr. Newell develops any patentable invention the practice of which would also require the practice of an invention claimed in or covered by the Licensed Patent Rights and which is a modification of, or addition to, the invention claimed in or covered by the Licensed Patent Rights in (“Improvement”), then University shall disclose each such Improvement to Licensee in reasonable written detail. All Improvements made in the Field of Use as a result of the sponsored research of Article 8 (“SRA Improvements”) will be considered part of this Agreement at no additional cost to Licensee, and all Improvements in the Field of Use not resulting from such sponsored research (“Non-SRA Improvements”) shall be considered part of this Agreement provided that Licensee makes a one time up front payment of twenty thousand dollars ($20,000) to University for each such Non-SRA Improvement within sixty (60) days of the disclosure of each such Non-SRA Improvement to Licensee; provided, however that all such payments shall be waived the until execution of the Sponsored Research Agreement referred to in Article 8. 3.02Independent Inventions.Provided that Dr. Newell is at the time obligated to assign intellectual property to University and is involved as an employee, board member, or consultant to Licensee, University hereby grants to Licensee an exclusive option (“Option”) to obtain the exclusive, worldwide, commercial rights to each Independent Invention on terms and conditions to be negotiated by the parties following the exercise by Licensee of the Option.Licensee shall have [REDACTED]from the date of disclosure by University to exercise the Option.An Independent Invention shall be an invention that: (a)Is made by Dr. Newell, or anybody working in a laboratory under the supervision or direction of Dr. Newell; and Page 3 of 21 (b)Is in the Field of Use, the practice of which would not require the practice of an invention claimed in or covered by the Licensed Patent Rights and (c) Is not subject to any prior contractual or legal obligations. 3.03Field of Use Expansion.University shall disclose to Licensee in reasonable written detail, after the University’s Technology Transfer Office (“TTO”) receives notification from the inventor(s) of such invention,each invention that has been made that would be an Improvement or an Independent Invention that would involve applications outside the Field of Use, and Licensee shall have a [REDACTED] exclusive right of first negotiation to expand the Field of Use hereunder (provided there are no conflicts with pre-existing University obligations) to include such invention in one or more additional fields for Licensed Product or Licensed Process (for example, and by way of example only, in the diagnosis or treatment of bacterial or other viral diseases not already included in The Fields of Use), on terms and conditions to be negotiated by the parties based on industry economic and diligence standards; provided, however, that said right of first negotiation shall not extend to the fields of autoimmune diseases or energy metabolism. 3.04University shall disclose each Independent Invention to Licensee in reasonable written detail after the TTO receives notification from the inventor(s) that such Independent Invention has been made, and Licensee shall have [REDACTED] days (the “Option Period”) following receipt of such invention disclosure to exercise the Option with respect to such Independent Invention by delivering to University written notice indicating that Licensee desires to exercise the Option.Upon such notice, the parties shall negotiate in good faith for a period of up to sixty (60) days commercially reasonable terms and conditions for a license under the intellectual property rights relating to such Independent Invention; 3.05Notwithstanding any other provision in this Agreement to the contrary, and whether or not such work is in the Field or Field of Use Expansion, University shall not own or have (and nothing in this Agreement shall constitute a grant of) any rights in, to or under any patents, inventions, technology, know how, or other intellectual property: (a)That may be created or developed at any time by Licensee, or by Karen Newell working or consulting at Licensee independent of her work performed or contemplated under funded research or employment agreement at the University, using Licensee’s own facilities, for Licensee’s own account and benefit; or (b)That may be created or developed at any time by Licensee, using its own facilities, or under a contract with, or under a grant from, a Third Person ARTICLE 4SUBLICENSING 4.01 Upon prior written approval by University, such approval not to be unreasonably withheld, Licensee and or its Affiliates may sublicense to one or more third parties the rights granted in Article 2 subject to the following limitations: (a)Licensee agrees that any sublicenses granted by it shall impose restrictions and conditions upon sublicensees at least equivalent in scope to those imposed upon Licensee; Page 4 of 21 (b)Licensee agrees that, in the event University terminates this Agreement pursuant to §12.03, any sublicenses granted, in University's sole discretion, shall be directly enforceable by University; and (c)Licensee agrees that any sublicenses granted shall adequately protect University's security and property interest in University's Know-How and Patent Rights. 4.02Licenses transferred to Affiliates shall not be considered sublicenses for purposes herein unless such Affiliates are involved in the use of the Licensed Process or Patent. 4.03Any sublicenses granted by Licensee shall provide only for cash consideration from sublicensees unless University has expressly consented otherwise in writing in advance, which consent shall not be unreasonably withheld. 4.04Licensee agrees to forward to University a copy of each fully executed sublicense agreement postmarked within thirty (30) days of the execution of such agreement. ARTICLE 5GOVERNMENT AND UNIVERSITY RIGHTS 5.01Notwithstanding any use of descriptive terms within this Agreement such as “exclusive”, this Agreement is subject to all of the terms and conditions of Title 35 U.S.C.
